Title: From Thomas Jefferson to Charles Lynch, 27 March 1781
From: Jefferson, Thomas
To: Lynch, Charles



Sir
In Council March 27th. 1781

Mr. Ross the Commercial Agent having succeeded to the Duties of the Board of Trade has of Course the Superintendance of the Lead mines.
We have instructed him to employ a much larger number of Hands which will necessarily require an additional manager and he thinks he shall be able to engage one to act under you. The extreme want of Lead both to the Southward and here induce the Executive to be very anxious that the mines be worked to the greatest extent they will admit. I am &c.,

T. J.

